Citation Nr: 0515479	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to an effective date earlier than September 29, 
1997, for an award of total disability based on individual 
unemployability due to service-connected disability (TDIU).




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active duty from April 1969 to April 1971.

By an October 2001 rating decision, the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), granted entitlement to a total disability rating for 
individual unemployability, effective September 29, 1997.  
The veteran perfected an appeal to the Board of Veterans' 
Appeals (Board) as to the issue of entitlement to an 
effective date earlier than September 29, 1997, for an award 
of total disability based on TDIU.  The Board denied the 
veteran's claim.  The veteran appeal again to the United 
States Court of Appeals for Veterans Claims (the Court).  The 
Court vacated the Board's decision and remanded this issue to 
the Board in accordance with its order, dated in January 
2005.

In December 2003, the Board notified the veteran that VA had 
revoked his appointed representative's authority to represent 
VA claimants, effective July 28, 2003.  The veteran was given 
the choice of having another representative or representing 
himself in this matter.  Since he did not respond, the Board 
assumes that he wishes to represent himself in this matter 
before the Board.


FINDINGS OF FACT

1.  Entitlement to a TDIU was denied in a May 1995 rating 
decision.  The veteran did not appeal.

2.  The veteran submitted a claim for a TDIU which was 
received at the RO on September 29, 1997.

3.  The veteran was not shown to be precluded from 
substantially gainful employment by reason of his service-
connected disabilities prior to September 29, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 29, 
1997, for a TDIU are not met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  First, VA has a duty to notify 
the claimant and his/her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

In this case, it is contended that the case should be 
remanded for a medical opinion in order to determine if it 
was factually ascertainable whether the veteran's post-
traumatic stress disorder (PTSD) had increased in severity 
prior to September 29, 1997 resulting in his being 
unemployable.  The Board finds that a remand for such an 
opinion is not necessary.  Rather, a determination as to 
whether the veteran's PTSD had increased in severity 
resulting in his being unemployable prior to September 29, 
1997, may be made based on the evidence of record.  


Background

The veteran was afforded a VA examination in January 1994.  
At that time, it was noted that the veteran had last worked 
in April 1993 as a janitor.  Mental status examination 
revealed that the veteran was slightly disheveled.  He was 
pleasant and cooperative.  The veteran related that some days 
he was depressed and some days he was not.  His affect was 
fairly bright and had full range.  His speech was 
normoproductive and spontaneous.  He spoke with normal rate 
and volume.  His thought process was sequential.  The veteran 
denied suicidal and homicidal ideation.  He had no auditory 
or visual hallucinations.  There were no ideas of reference 
and no delusions.  He had flashbacks and nightmares as well 
as intrusive thoughts about Vietnam.  He was alert and 
oriented to all spheres.  His short-term memory was 
significant for the veteran that he could recall 1 out of 3 
objects in 5 minutes and 2 out of 3 objects in 5 minutes with 
semantic cue.  His long-term memory was mildly impaired.  His 
fund of knowledge was within normal limits.  His calculation 
skills revealed that he could add 5 plus 7 correctly and 
multiply 5 times 7 correctly.  He could add 14 and 15 
correctly.  The veteran's digit span was within normal 
limits.  He could repeat 5 digits forward.  His abstracting 
ability was remarkable for the fact that he could 
appropriately interpret a proverb.  The veteran's insight was 
fair to good and his judgment was fair to good.  The 
diagnosis was PTSD.  The global assessment of functioning 
(GAF) was 65.  It was noted that he had alcohol dependence, 
but it was in remission.  The examiner opined that the 
veteran's PTSD caused significant social and occupational 
impairment of functioning.  

In February 1994, the RO received the veteran's statement 
wherein he initiated a claim for service connection for 
several disorders, and indicated that he had not worked since 
April 1993.  In May 1994, the veteran submitted a VA Form 21-
8940, "Application for Increased Compensation based on 
Unemployability."  He reported that he had not worked since 
1993 and had a high school education.  In the interim, it 
appears as though the veteran's claims folder was lost and 
reconstructed by the RO.  In October 1994, the RO notified 
the veteran that additional evidence was needed to process 
his claim for a TDIU.

Thereafter, VA records were received, dated from 1991 through 
1994.  A VA hospitalization report dated from April 1993 
through June 1993 showed treatment for alcohol 
detoxification.  The veteran was also treated for dysthymia 
in August 1993.  In September 1993, he was seen for PTSD.  It 
was noted that the veteran was unemployed.  The veteran was 
having difficulty managing stress and anger.  The impression 
was PTSD, alcohol dependence in remission since April 1993, 
and dysthymia.  His GAF was 33.  

In November 1994, the veteran was afforded a VA PTSD 
examination.  At that time, it was noted that the veteran 
worked post-service in a plant for 13 years.  He also 
performed yard maintenance at an RV park for one year.  He 
additionally performed janitorial and farm labor jobs.  He 
last worked in April 1993.  Mental status examination 
revealed that the veteran was pleasant and cooperative.  He 
was somewhat disheveled, but had reasonable hygiene.  His 
mood was dysphoric.  His affect was full.  His speech was 
normoproductive and spontaneous.  His thought process was 
sequential.  The veteran reported having some suicidal 
ideation without intent as well as some homicidal ideation in 
the past, but not at present.  He denied auditory and visual 
hallucinations.  He had flashbacks.  He verbalized no 
delusional beliefs.  He was alert and oriented to all 
spheres.  He could recall 1 out of 3 objects in 5 minutes and 
3 out of 3 objects in 5 minutes with a semantic cue.  He did 
exhibit some impairment of his calculation skills, but could 
correctly make change from a dollar.  His fund of knowledge 
was within normal limits.  The diagnoses were PTSD, reported 
history of dysthymia, and history of alcohol abuse in 
remission.  The GAF was 55.  The examiner opined that the 
PTSD caused significant social and occupational impairment of 
functioning.  The examiner opined that it was possible that 
his PTSD was the cause of his concentration difficulties.  

Also, in November 1994, the veteran was afforded a general 
medical examination.  Examination of the lower extremities 
revealed that the veteran was able to walk well to include on 
his heels and toes.  

In a May 1995 rating decision, service connection for PTSD 
was established, and a 30 percent rating was assigned 
effective September 1993.  Service connection for alcoholism 
as secondary to PTSD was denied.  It was noted that other 
service-connected disabilities, calcaneal fractures of the 
ankles, were rated as noncompensable.  Entitlement to a TDIU 
was denied because the veteran did not have service-connected 
disability which met the minimum requirements.  It was 
determined that referral for an extraschedular evaluation was 
not warranted.  The veteran was notified of this decision and 
of his appellate rights in May 1995.  He did not appeal.

The next correspondence from the veteran was received in 
April 1997, when he initiated a claim for service connection 
for a back disorder.  In May 1997, private medical records 
pertinent to that claim were received along with a statement 
from the veteran regarding that claim.  Service connection 
for a low back disorder was denied in a June 1997 rating 
decision. 

In June 1997, a statement was received from the veteran in 
which he requested additional compensation for his spouse.  

On September 29, 1997, correspondence was received from the 
veteran in which he stated that he was seeking increased 
ratings for PTSD and his skeletal condition.  He reported 
that he received VA care from a VA medical center.  

Thereafter, VA records were obtained, dated from 1995 through 
1997.  In December 1995, the veteran reported having 
homicidal ideation and difficulty with his temper.  In March 
1996, the veteran indicated that he wanted to restart his 
psychiatric medication.  Also, in March 1996, the veteran 
reported that he was depressed, became easily angry, he had 
decrease appetite, social withdrawal, mood swings, lack of 
concentration, flashbacks, and difficulty sleeping.  Mental 
status examination revealed that the veteran appeared older 
than his stated age and was disheveled.  He was cooperative 
and had good eye contact.  There was mild psychomotor 
agitation.  His speech was spontaneous, but he hesitated at 
times.  The speech was normoproductive and with normal tone.  
The thought process was coherent and relevant.  The thought 
content was hopeless and overwhelmed.  He denied suicidal and 
homicidal ideation.  He denied visual and auditory 
hallucinations.  His mood was low.  His affect was labile.  
His memory was intact.  His concentration was intact.  His 
calculation abilities were fair.  Fund of knowledge testing 
revealed tat the veteran could remember the current president 
and 2 of the past 3 presidents before him.  Judgment was good 
for some questioning.  Abstract thinking was concrete.  He 
knew 1 out of 3 proverbs.  The assessment was rule out major 
depression with agitation, and history of PTSD and alcohol 
dependence.  It was noted that the veteran was unemployed.  
His GAF was 60.

In July 1996, the veteran reported that he was more depressed 
and his sleep was poor.  He had decreased self-esteem and 
feelings of worthlessness.  He had increased fatigue and 
decreased energy.  He had psychomotor agitation.  He reported 
increased nightmares and flashbacks.  Testing was consistent 
with March 1996.  By November 1996, the veteran's mood had 
improved.  It was indicated that his PTSD was moderate, 
stable, and improved.  February 1997 testing was consistent.  
The veteran's mood was pretty good.  His affect was broad and 
appropriate.  He was alert and oriented times 4.  His 
intellectual quotient was okay.  The assessment was moderate 
PTSD.  

In April 1997, it was noted that the veteran complained of 
being more depressed, isolated, and irritable over the past 
two months.  The examiner noted that he was disheveled, 
engaged, and cooperative, and his speech was coherent and 
relevant.  His mood was irritable and his affected congruent.  
He was alert and oriented.  Findings were consistent in May 
and July 1997.

In December 1997, the veteran was seen by a private examiner.  
At that time, he had full range of motion of the ankles.  X-
rays were normal.  

In a March 1998 rating decision, increased ratings were 
denied for all of the veteran's disabilities, and his 
combined disability rating remained 30 percent.  

In April 1998, the veteran underwent a VA psychiatric 
examination.  At that time, he reported that he was 
previously employed in a manufacturing plant for truck parts, 
but quit due to his symptoms.  He indicated that he had been 
sober for 5 years.  Mental status examination revealed that 
the veteran was disheveled and smelled of tobacco.  He had a 
broad expression and affect.  His speech was spontaneous, 
overproductive, relevant, and coherent without deviations.  
His motor activity was normal with a relaxed posture and he 
maintained eye contact.  His recent memory was grossly 
intact, but his remote memory was limited.  He was oriented 
to person, place and purpose.  He performed serial sevens 
with moderate difficulty.  He did not require repetition of 
questions.  Judgment was grossly intact.  Mathematic 
calculations were performed incorrectly.  The veteran could 
perform abstractions.  The veteran's fund of knowledge 
appeared normal for age and education.  He was cooperative.  
Mood was poor.  The examiner stated that the veteran 
presented with a performance on the cognitive examination 
consistent with dementia.  The most likely etiology of the 
dementia was the veteran's former alcohol abuse.  The 
diagnoses were dementia, PTSD, dysthymia, insomnia related to 
the PTSD, and alcohol dependence in remission per past 
history.  The GAF was 45.  

In March 1998 correspondence, the veteran sought an increased 
rating for PTSD.  In an April 1998 rating decision, the PTSD 
rating was increased to 50 percent, as was the combined 
rating, effective from October 15, 1997.

In May 1998, the veteran submitted another TDIU application.  

VA treatment records were received reflecting treatment for 
PTSD and other problems from January to September 1998.  In 
June 1998, VA records showed that the veteran had memory 
impairment that ranged from mild to moderately severe; 
concentration impairment that ranged from mild to moderately 
severe; social impairment which ranged from moderately severe 
to severe.  Adaptation was noted to be mild to moderately 
severe.  In August 1998, the veteran reported having problems 
with his temper.  

On November 23, 1998, the RO received from the Social 
Security Administration (SSA) copies of the veteran's medical 
records and claims.  Therein, a private report of 
psychological evaluation for the veteran, dated on September 
20, 1996, was contained.  Mental status examination revealed 
that the veteran had difficulty with reading comprehension.  
His hygiene was satisfactory.  He was polite, cooperative, 
and worked on the tasks given to him without complaint.  Eye 
contact was fair.  Speech was clear with normal rate and 
volume.  He spoke using complete sentences.  He was alert and 
oriented to all spheres.  His mood was anxious.  His affect 
was within normal limits.  There was no evidence of delusions 
or hallucinations.  There was no evidence of suicidal or 
homicidal ideation.  Further testing revealed that the 
current level of intellectual functioning was within the 
borderline range.  The examiner noted that the veteran had 
PTSD and alcohol dependence, and that his last employed 
position in 1993 ended due to his alcohol dependence.  He was 
currently in outpatient alcohol treatment.  The examiner 
stated that the veteran's ability to relate to others in the 
workplace and public was fair to poor, but he had interacted 
well with the examiner.  It was noted that he could become 
verbally aggressive with others.  The examiner stated that 
the veteran's ability to work with others was fair to poor.  
His ability to understand, remember, and carry out an 
extensive variety of technical and/or complex job 
instructions was poor.  He did have a satisfactory ability to 
understand, remember, and carry out simple 1 or 2 step job 
instructions.  His ability to maintain concentration and 
attention for at least 2-hour increments was below average.  
The veteran had a limited ability to withstand the stress and 
pressures associated with an 8-hour work day and day-to-day 
work activity.  His prognosis was fair.  

On orthopedic examination in August 1996, examination of the 
ankles was normal.  The veteran was found to be limited in 
his ability to work due to subjective complaints of right leg 
and back pain.

In January 1999, the veteran was afforded a VA examination.  
On examination, his cognitive functioning was noted by the 
examiner to have been better than it was on prior testing.  
It was noted that the veteran did describe symptoms 
associated with PTSD which significantly interfered with his 
abilities to adequately interact with others and adequately 
deal with normal daily stress.  The diagnoses were dementia, 
PTSD, dysthymia, insomnia due to PTSD.  The GAF was 45.  It 
was noted that the veteran was not competent to handle funds.  

In March 2000, an addendum was provided that stated that the 
veteran had reduced reliability and productivity with 
deficiencies in areas of work.  However, it was noted that 
the most significant reason and the most prominent cause of 
the veteran's disability and deficiencies was dye to his 
cognitive deficit and dementia which was likely due to his 
chronic alcohol use.  The examiner indicated that there were 
overlapping symptoms of the dementia and the PTSD, but the 
GAF for the PTSD was no lower than 55.  

In a June 2000 rating decision, entitlement to a TDIU was 
denied because the veteran was considered unemployable due to 
nonservice-connected factors.  The veteran appealed.  
Thereafter, the veteran continued to receive VA medical 
treatment.  

In an October 2001 rating decision, the rating for PTSD was 
increased to 70 percent disabling, effective from September 
29, 1997; increased (compensable) ratings for calcaneal 
fractures of the ankles were denied; and a TDIU was granted, 
effective September 29, 1997.  The veteran was notified of 
this decision, and he appealed the effective date assigned 
for the TDIU.  As indicated in a December 2001 brief for the 
record, the veteran contends that the first evidence that he 
was unemployable was the psychological evaluation from 
September 1996, and that any grant of TDIU should be 
retroactive to that date.


Analysis

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
The service connected disabilities must be sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340(a), 3.341(a), 4.16(a).

A total rating based on individual unemployability may still 
be assigned to a veteran who fails to meet these percentage 
standards if he or she is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  If a rating 
board determines that a veteran who does not meet the 
schedular requirements for a TDIU evaluation is unemployable 
by reason of service-connected disabilities, the Board is to 
submit the case to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  Id.  The 
submission is to include a full statement as to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  Id.  Extraschedular 
evaluations are intended for application in cases in which 
the schedular evaluations are inadequate to compensate for 
the average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b).  The 
governing norm in such exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  38 
C.F.R. § 3.400.

The type of claim that is at issue here, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  Therefore, this claim is subject to the more 
specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2).  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  38 
C.F.R. § 3.400(o)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  

The Court of Appeals for Veterans Claims (Court) has 
indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The provisions of 38 C.F.R. § 3.157(b) provide that once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of one of the following will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  (1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  (2) Evidence 
from a private physician or layman.  The date of receipt of 
such evidence will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.

As noted above, the RO initially denied entitlement to TDIU 
in May 1995.  The veteran was notified of this decision and 
his appellate rights in that same month and did not appeal.  
Accordingly, the May 1995 rating decision is final.  38 
U.S.C.A. § 7105(c). 

There was no correspondence from the veteran indicating an 
intent to file a claim for a TDIU again until he filed his 
claim in May 1998.  Regardless, the RO accepted the veteran's 
September 1997 claim for an increased rating for his PTSD and 
ankle disorders as a claim for a TDIU.  

The veteran has requested an effective date for a TDIU as 
early as September 1996.  However, he did not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), 
effective September 29, 1997, the effective date of the 70 
percent rating for PTSD.  

Nevertheless, between the final May 1995 rating decision and 
the September 1997 written claim, the veteran received VA 
treatment for PTSD.  These treatment records may be construed 
as informal claims for an increase.  It must be determined if 
an increase was warranted to the 70 percent level or more, 
during that time period which would mean that the veteran met 
the percentage requirements for TDIU.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disabilities were 
revised.  Under the old criteria, a 70 percent rating is 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity that 
there is severe impairment in the ability to obtain or retain 
employment.  

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. § 
4.130.  A 70 percent rating is provided for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A review of the competent medical evidence shows that from 
December 1995 through July 1996, the veteran reported having 
increased depression, anger, social withdrawal, lack of 
concentration, flashbacks and difficulty sleeping.  He 
briefly reported homicidal ideation, but later denied it.  
However, overall, his cognitive functioning was intact.  His 
GAF was 60.  By November 1996, the veteran's mood had 
improved.  It was indicated that his PTSD was moderate, 
stable, and improved.  February 1997 testing was consistent.  
The veteran's mood was pretty good.  The assessment was 
moderate PTSD.  In April 1997, it was noted that the veteran 
complained of being more depressed, isolated, and irritable 
over the past two months.  However, again cognitive 
functioning was essentially intact.  

Although the December 1995 treatment record onward may be 
construed as informal claims for an increase for PTSD, the 
evidence does not support that a rating in excess of 50 
percent was warranted.  The evidence does not show that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity that 
there is severe impairment in the ability to obtain or retain 
employment.  The veteran was cognitively intact and his PTSD 
symptoms were no more than moderate.  Similarly, as of 
November 1996, the evidence does not show that that the 
veteran had occupational and social impairment, with 
deficiencies in most areas.  Although he had increased 
depression, isolation, and irritability, he did not have 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); or spatial 
disorientation.  He had some neglect of personal appearance 
in that he was disheveled.  Also, it can be construed that he 
had some difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and some inability to 
establish and maintain effective relationships, however, the 
50 percent rating contemplates difficulty in establishing and 
maintaining effective work and social relationships.  The 
symptoms documented in the pertinent records more nearly 
approximate that criteria and, as such, the 50 percent rating 
which was in effect was proper.  Overall, the veteran did not 
have the required criteria for a 70 percent rating.  Thus, a 
70 percent rating was not warranted.  

The Board must also consider whether there were any informal 
claims for TDIU after the final May 1995 rating decision and 
prior to September 1997.  If so, the Board may consider 
whether the veteran was unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities even though he did not meet the 
percentage requirements.  The Board finds that there were no 
VA records establishing that this benefit was being sought.  
The records showed treatment for psychiatric impairment, but 
not that the veteran was unable to be employed due to 
psychiatric symptoms.  There was no competent evidence of 
unemployability.  Specifically, there was no statement by any 
competent professional in the VA records indicating that the 
veteran was unemployable or could not work due to his 
service-connected disabilities.  As such, there was no claim, 
formal or informal, for TDIU during that timeframe.  

To the extent that the veteran may contend that the September 
1996 private medical report was an informal claim, this 
report was not received within the applicable time frame, it 
was received after September 1997.  See 38 C.F.R. 
§ 3.157(b)(2).  Thus, it cannot serve as an informal claim 
during the timeframe in question.  

Since the Board finds that there was no claim pending prior 
to September 1997, the Board must therefore determine whether 
it can be factually ascertained that the veteran was entitled 
to a TDIU rating in the one year immediately preceding the 
receipt of the September 1997 claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As noted, entitlement to TDIU was not met prior to September 
29, 1997 on a schedular basis.  In addition, the Board finds 
that entitlement to TDIU was not met on an extraschedular 
basis, as the evidence did not show that the veteran was 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disabilities prior 
to September 1997.

Although the veteran had not worked since 1993, there is no 
competent medical evidence in the claims file establishing 
that he was unemployable solely the result of his service-
connected disabilities in the year prior to September 29, 
1997.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions).  

The veteran has a high school education.  Although he was 
unemployed, he was assigned a GAF score of 60 in March 1996, 
suggesting only moderate symptoms or moderate difficulty in 
social, occupational or school functioning. American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  As noted, a VA 
examiner found that his PTSD was moderate in degree.  

The September 1996 private medical report showed that the 
veteran had PTSD and alcohol dependence, and that his last 
employed position in 1993 ended due to his alcohol 
dependence.  The report showed that the veteran had a limited 
ability to withstand the stress and pressures associated with 
an 8 hour work day and day-to-day work activity.  The 
examiner stated that the veteran 's ability to work with 
others was fair to poor.  His ability to understand, 
remember, and carry out an extensive variety of technical 
and/or complex job instructions was poor.  He did have a 
satisfactory ability to understand, remember, and carry out 
simple 1 or 2 step job instructions.  His ability to maintain 
concentration and attention for at least 2 hour increments 
was below average.  His prognosis was fair.  Mental status 
testing, however, did reveal that cognitive functioning was 
intact.  

This record shows that there was impairment of occupational 
functioning.  However, it did not show that solely due to the 
veteran's PTSD, he was unemployable.  The examiner stated 
that the veteran was not able to handle complex job duties, 
but he was able to understand, remember, and carry out simple 
1 or 2 step job instructions.  His cognitive functioning was 
intact.  Although the veteran's ability to work with others 
was limited, this report does not show his ability to work in 
an environment where he would not have extensive contact with 
others was precluded.  The examiner did not opine that the 
veteran was unable to work due to PTSD.  Rather, it was 
stated that he had a limited ability to withstand the stress 
and pressures associated with an 8 hour work day and day-to-
day work activity.  Such occupational impairment is 
contemplated within the 50 percent rating which was in effect 
when this evaluation was made.  While the veteran was 
unemployed, this record did not show that he was precluded 
from all employment, it showed restrictions on employment.  
When the examiner essentially considered whether the veteran 
was capable of performing the physical and mental acts 
required by employment, he stated what the veteran's 
restrictions were, but did not state that he could not in 
fact work in any type of employment.  In essence, the 
examiner presented the veteran's various occupational 
limitation, but he did not go so far as to state that he was 
unemployable, rather, he was industrially impaired.  
Regardless of what impact this report had on the 
determination made by the Social Security Administration, the 
Board is not bound by that agency's determination.  In fact, 
other nonservice-connected disabilities played a role in that 
agency's determination.  

Thus, in sum, while the private medical report demonstrated 
impairment of occupational functioning, it does not establish 
that the veteran was precluded from employment solely due to 
his PTSD.  

A further review of the record shows that there are no 
medical opinions contained in any of the VA records dated 
prior to September 29, 1997 indicating that the veteran was 
unemployable as a result of his service-connected 
disabilities.  As noted, there are medical records which show 
symptoms of PTSD which were moderate.  With regard to his 
other service-connected disabilities, there is no competent 
medical evidence showing that they were disabling in any way.  
Under these circumstances, the Board finds that it was not 
factually ascertainable that the veteran was precluded from 
substantially gainful employment by reason of his service-
connected disabilities alone in the one year prior to 
September 29, 1997.

For the reasons noted above, the Board finds that an 
effective date for a total disability rating for compensation 
based on individual unemployability earlier than September 
29, 1997, is not warranted in this case. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).





ORDER

Entitlement to an effective date earlier than September 29, 
1997, for the grant of total disability based on individual 
unemployability is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


